 MAGIC SLACKS, INC.V. THE REMEDY607Having found that Respondent has engaged in unfair labor practices in violationof the Act, I recommend that Respondent to effectuate the policies of the Act ceaseand desist therefrom and take the affirmative action herein specified.CONCLUSIONS OF LAWIn summary,I find and conclude:1.The evidence adduced inthis proceeding satisfies the Board's requirements forthe assertionof jurisdictionherein.2.UnitedRetail andWholesaleEmployees Union, Local115, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemenand HelpersofAmerica,Independent,is a labor organizationwithinthe meaningof the Act.3.The followingemployees of Respondent constitute a unitappropriate for pur-poses of collectivebargainingwithin themeaning ofthe Act.All productionand maintenanceemployeesof Respondentemployedat Respond-ent'sPhiladelphia,Pennsylvania,place ofbusiness exclusive of all supervisors asdefined inSection 2 (11) of the Act.4.At all timessinceMay 16,1961, the Unionhas beenthe exclusiverepresenta-tive of all the employeesin the aforementionedunit for thepurposesof collectivebargainingwith respectto ratesof pay,wages, hours of employment,and otherconditions of employment.5.The evidence adducedestablishesthat Respondent violated Section8(a) (1)of the Act by interrogating employeesand inducingthem to bypass the Union.6.The strike which began on May 17, 1961,was anunfair labor practice strike.7.The strikersmentionedin theprecedingparagraphmade unconditionalapplica-tion for reinstatement on June7 and thereafterwhich Respondentfailed andrefused to honor until after the strikersrenouncedthe Union and Respondent therebyengaged in unfair labor practices withinthe meaningof Section8(a)(1) and (3) ofthe Act.8.The evidence adduced establishes thaton June22, 1961,Respondent laid offJose Candelaira and GetulioSalas Pagan becauseof theirunion activitiesand therebyviolatedSection 8(a)(1) and (3) of the Act.9The evidence adduced establishesthat Respondent refused to bargain in goodfaith and therebyengaged inunfair laborpractices within the meaning of Section8(a)(1) and(5) of the Act.10.The aforesaidactivities are unfairlabor practicesaffecting commerce withinthe meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Magic Slacks,Inc. and International Ladies' Garment Workers'Union, AFL-CIO.Case No. 13-CA-4233.March 27, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practicesand rec-ommending that it cease and desist therefrom and take certainaffirma-tive action, as set forth in the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengagedin certain other alleged unfair labor practices, and recommended thatthose allegations of the complaint be dismissed.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport together with supporting briefs.136 NLRB No. 56. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.'The rulings are hereby affirmed .2The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examinerwith the following modifications.The Trial Examiner dismissed the alleged Section 8(a) (3) and (1)violations predicated on the discharge of Joyce McMahon solely onthe ground that the record provided no direct evidence of the Respond-ent's knowledge of McMahon's union activity. The General Counselexcepts, pointing out that in light of the small number of employeesin the plant, the fact that all of them worked in one large room, wheresupervisors had a clear view of all employee activity, that the Unionwas openly discussed, and that solicitation was carried on in the plant,knowledge is fairly inferable.However, the question of whether ornot the Respondent in fact had knowledge of McMahon's union ac-i During the bearing Rosemary Rolla was called by the General Counsel and in responseto his questions gave testimony as to her supervisory status that was contrary to her pre-hearing affidavit.The General Counsel claimed surprise and sought to impeach her testi-mony on this pointThe Trial Examiner refused to permit him to do so.We agree withthe General Counsel that the refusal constituted errorSeeCaroline O'Shea v. JewelTeaCo., 233 F. 2d 530,535 (C.A. 7), andWeaver v. United, States,216 F. 2d 23, 25(C.A. 9).However, in light of the Trial Examiner's finding, with which we agree, thatRosemary Rolla was in fact a supervisor,as contended by the General Counsel, we holdthat this error was not prejudicial.2 Respondent contends that the amended charges are invalid because they were preparedby the General Counsel and that therefore the Trial Examiner erred in not striking thoseparagraphs of the amended complaint which were based thereon.We find no merit inthis contention.In the course of investigating the original charges,the General Counseldiscovered further evidence of possible discriminatory acts of the Respondent,and, as washis duty, brought such matters to the attention of the Charging Party who thereuponsigned an amended charge. SeePetersen Construction Corp.,etc.,128 NLRB 969, 972-973Furthermore,theRespondent was not prejudiced by the introduction of the amendedcharge and amended complaint at the hearing without prior noticeFor the Respondenthad full opportunity to and did litigate all allegations contained in the amended com-plaint.We note in this connection that Respondent did not claim surprise and did notrequest a continuance.While Member Leedom dissented in thePetersencase on the issue here involved, thereare, in his view, marked disimilarities between that case and the instant case.Thus, inPetersenthe effect of action taken by Board personnel was to bring into the case some24 additional respondent unions against which the charging parties had no specific com-plaint and which had not, in fact,interfered with such parties' rights under the Act.Here, however,the additional charges, assertedly sponsored by Board personnel,involvedconduct which,like that in the original charge,interfered with the employees' rights tojoin or otherwise support the charging unionUnder these circumstances,MemberLeedom concludes that Regional personnel properly sought to have the charges elaboratedin order to seek a remedy coextensive with the alleged unlawful antiunion conduct whichgave rise to the original charge.SWe hereby correct the following inadvertent error in the Intermediate Report whichdoes not affect the Trial Examiner's findings,conclusions,and recommendation, or ouragreement therewith:The record shows that Fonte asked Katz if anything was going tobe done about the Committee'sdemandsseveral days afterthe Committee met, ratherthan2weeks thereafter,as stated in the Intermediate Report. MAGIC SLACKS, INC.609tivity is one we need not here decide' For we are satisfied that, inany event, the General Counsel failed to establish that McMahon'slayoff was based on the discriminatory factors he alleged, rather thanthe economic factors asserted by the Respondent.Thus, the latterproved that, because of a substantial decline in its business, it laid off36 of its complement of 50 employees between March 21 and May 17,1961.Four such employees were laid off before April 14, the date ofMcMahon's layoff, and five were laid off during the following week.At the time of her layoff, McMahon was working in the repair de-partment which consisted of three employees. Several days later an-other employee in that department was laid off, and the remaining em-ployee was a part-time worker.While the Respondent's employeeshave similar skills and are largely interchangeable, there is no evidencethat the Respondent followed any system of seniority in its layoffs.Moreover there is no proof of a disproportionate selection of prounionemployees for layoff.It is true that the Respondent rehired some of those employees laidoff, including the other employee who had been laid off from the repairdepartment and had promised McMahon she would be rehired.How-ever, the Respondent explained that it did not offer to rehire her be-cause, unlike the others, she had obtained other work.The recordsupports this explanation.Accordingly, in agreement with the con-clusion of the Trial Examiner, we shall dismiss the Section 8(a) (3)and (1) allegations of the complaint.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer,with the following addition, in view of the breadth andnature of the unfair labor practices found : 51. (d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, to engage'We therefore neither adopt nor pass onthe validity of theTrial Examiner's resolutionof this fact issue.5In the notice attachedto the Intermediate Report as the Appendixthe followingparagraphis herebyadded asthe fifth paragraph.We wine NOTin any other manner interferewith, restrain,or coerce our employeesin the exercise of their right to self-organization,to form,loin, or assist labororganizations,to bargaincollectively through representativesof their own choosing,and to engage in concerted activitiesfor thepurposeof collectivebargainingor othermutual aid or protection,or to refrainfrom anyand allsuch activities, except to theextent that such rightmay be affected by an agreement requiringmembership in alabor organization as a conditionof employment, as authorizedin Section8(a) (3) ofthe Act,as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.Also, the following sentence is to be includedin the last paragraph which appears atthe foot of the page: "Employeesmay communicatedirectly withthe Board'sRegionalOffice, 176 West Adams Street, Chicago,Illinois, telephonenumber Central 6-9660, if theyhave any question concerning this notice or compliance with its provisions " 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDin concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all such ac-tivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on May 16, 1961,by International Ladies' Garment Workers'Union,AFL-CIO,herein called the Union,the General Counsel of the NationalLaborRelations Board on June 30, 1961,issued his complaint against Magic Slacks,Inc., herein called Respondent.On August 22, 1961,at the hearing,the Union filedan amended charge and the General Counsel filed an amended complaint.Thecomplaint,as amended,alleges in substance that Respondent(1) interrogated em-ployees concerning their union activities,conducted a private poll to determinewhether its employees wished to be represented by the Union,created the impressionthat it was keeping under surveillance the union activities of James Fonte, an em-ployee, and promised and effectuated improved working conditions to induce em-ployees to abandon the Union, (2) on or aboutApril14, 1961,discharged one JoyceMcMahon because of her union affiliations,and (3)from about April 3, 1961, domi-nated,assisted,and interfered with the administration of an employees'committee,thereby violating Section 8(a) (1), (2), and(3) of the NationalLaborRelations Act,as amended(61 Stat.136, 73 Stat.519).Respondent filed an answer and an amendedanswer denying the commission of any unfair laborpractices.Pursuant to noticethe dulydesignatedTrialExaminer conducted a hearing atChicago, Illinois, fromAugust22 to 24, and from September 5 to 8,1961,at whichall parties were represented.The partieshave filedbriefs which I have considered.Upon the entire record andfrom my observation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is an Illinois corporation having its principal place of business atMcHenry, Illinois, where it is engaged in the manufacture of women's clothing.During the year preceding the issuance of the complaint Respondent manufactured,sold, and shipped from its plant products valued in excess of $50,000, directly toStates of the United States other than the State of Illinois.Respondent normallyemploys approximately 50 employees, Respondent's answer admits that it is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, AFLr-CIO, is a labor organizationwithin the meaning of the Act, and admits employees of Respondent to membership.The Employees' Committee here involved also is a labor organization within themeaning of the Act for the reasons set forth below.III.THE UNFAIR LABOR PRACTICESA. The discharge of Joyce McMahon1.PreliminaryJoyce McMahon last came to work for Respondent in October 1959. Her employ-ment was terminated on April 14, 1961, under circumstances hereinafter related.During the latter part of March 1961, the Union began to organize Respondent'semployees. Its representatives passed out literature at the plant entrance and enlistedthe help of James Fonte, a cutter, one of Respondent's more responsible employeeswho had previously been active in an employee committee in the plant. Fonte spoketo various employees about the Union including McMahon, Rosemary Rolla, allegedby the General Counsel to be a supervisor, and others, and asked them to come to a MAGIC SLACKS, INC.611union meeting.McMahon and others did so and received union authorization cardswhich they distributed to other employees.McMahon, according to her testimony,received 10 cards and returned 7, signed, to the Union.It is not disputed that Respondent was aware of the Union's organizing activities.Any conclusion that it knew of McMahon's own activities, or of their extent or inrelation to those of other union adherents, must be drawn, if it is to be drawn at all,from a conversation between Fonte and Rolla and a conversation between Rollaand a group of employees of which McMahon may have been one.The first of these conversations took place during the early part of April, duringa day on the evening of which the Union held its second meeting of Respondent'semployees.On this day Fonte invited Rolla and employee Anne Bauer, standingtogether, to come to the meeting.Fonte testified that he "thought" that he mentionedMcMahon and two other employees as among those who he believed would be there.Rolla testified that Fonte mentioned no names. Bauer, though called as a witness byRespondent, was not examined on the point.On the whole, I found both Rolla andFonte to be credible witnesses.But between the testimony of Fonte who onlythought that he mentioned McMahon's name, and that of Rolla who testified posi-tively that he did not, and in view of the fact that the General Counsel did not callthe third party to the conversation as a witness, I accept the testimony of Rolla asbeing in accord wih the fact.Assuming, for the sake of argument, that Fonte ratherthan Rolla should be credited, it will be noted that Fonte did not state that McMahonhad attended any union meeting, but merely that in his opinion, she and others wouldattend that night.The other conversation took place the same day when Rolla asked Helen Simcik iand Estelle Strange, while the three were working together, what they thought aboutunions in general, saying that her husband had belonged to a union and that she hadreceived no union benefits on his deathShe added, and this was the reason sheadvanced at the hearing for engaging in the conversation, that she had been asked togo to the meeting that night. Simcik told Rolla that she had formerly worked wherethere was a union and that it was a good one. Strange told Rolla that she knewnothing about unions.Rolla's testimony is that though her question was primarilydirected to Strange, any other employees present in addition to Simcik could haveheard it.McMahon's testimony is that she was one who was present.Strange was not called as a witness.McMahon's version of this conversation isthat Rolla's question was directed to her, and that she replied that she thought theUnion was a good thing, and that when Rolla related her failure to receive any unionbenefits upon her husband's death, McMahon rejoined that there must have been"something dirty" about it, adding that she would like to have more money to retireon.Rolla's testimony was that she could not recall this remark, although she didrecallMcMahon's observing either on this occasion or another that she expected towork another 15 years.AfterMcMahon had presumably finished her account of this conversation theGeneral Counsel asked her twice if she could recall anything else which Rolla hadsaid, and she answered twice that she could not.When asked a third time she testi-fied: "Oh, Rosemary (Rolla) had told them: You know if you get a union in, youwon't be working as much as you are now." Rolla denied making any such state-ment and it was not corroborated by Strange who, I have said, did not testify, norby anyone else, though McMahon seems to be saying here that Rolla had made thisprophecy to a group, and not to McMahon personally.McMahon's pretrial state-ment to the Regional Office contained no mention of Rolla's having said that therewould not be as much work if the Union came in, though from McMahon's stand-point this, if said, was more important than anything else she attributed to Rolla.Rolla testified, as did Katz, that she had no knowledge of McMahon's interest inthe Union.I view McMahon's added testimonyas anafterthought and it lessens my confidencein the credibility of her testimony. I conclude that Rolla's account is more in accordwith the fact. I do not find that Rolla, or through Rolla the Respondent,2 knew thatiSimcik was terminated the day before McMahon was terminated.Her name appearsin the original charge but not in the complaint.As will be seen hereinafter, Respondentlaid off a number of employees during March, April, and May 1961.1The General Counsel contends that Rolla is a supervisor and Respondent that she isonly a work expediterThe record shows that Rolla sees to it that particular work isassigned to particular employees, and is responsible for its satisfactory progress fromoperator to operator.Katz, Respondent's plant manager, testified that in his absenceRolla, together with an office girl, is in charge of the plant.The employees regarded her641795-63-vol. 136-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcMahon was active in the Union or had any interest in it other than that sharedby other employees,among whom it was a general topic of conversation,or that herinterest came to Respondent's knowledge from any other source.2.The termination of McMahon's employmentRespondent's business began to decline in March 1961.The number of garmentsproduced fell from 11,634 in January to 3,712 in May. Prior to McMahon's termi-nation on April 14, Respondent had already laid off four employees, beginning inMarch.During April and May, after McMahon's termination, Respondent laid offadditional employees, totaling about half its normal working force.When businesspicked up again a number of these employees were hired back.Katz testified thathe was undecided whether to recall McMahon and decided against it when helearned that she had another job.There is no system of seniority in Respondent'splant.There is much evidence in the record as to the various jobs performed by McMahonand other employees (which are largely interchangeable) and their relative skillsand experience, as well as testimony concerning the misuse of a machine in whichMcMahon was indirectly involved. I find no reason for evaluating this evidenceas it pertains to McMahon's termination, for I have found that Respondent had noknowledge of her union activities. It is hereinafter recommended that the allega-tions of the complaint as to McMahon be dismissed.B. The Employees' Committee; the poll of employeesIn 1957 or 1958, at a time when an attempt was being made by an outside unionto organize Respondent's employees, an Employees' Committeecameinto existenceat the plant.The Committee, of which Fonte was a member, held meetings withKatz to discuss wages, hours, and working conditions.The last such meeting washeld in 1959 and thereafter the Committee became dormant. In 1961, shortly aftertheUnion began organizing, Katz asked Fonte, its principal proponent, why theemployees had not come to him with the Committee instead of seeking "outsidehelp."Fonte replied that many of the employees thought that the Committee wasnot doing any good. Following this conversation, Fonte spoke to the members ofthe Committee, and told them what Katz had said, and the Committee decided tomeet and formulate suggestions to be submitted to Respondent.The meeting tookplace on the floor of the plant in the area in which the employees customarily atetheir lunch.The plant floor is one large room without partitions.Katz, thoughnot present in the area of the meeting, was within sight at the far end of the floor.The Committee elected Fonte chairman and prepared a list of demands, includingautomatic wage increases for hourly workers, higher pay rates, two paid holidays,and a first-aid attendant.Katz was then called over and the demands were presented.Katz immediately granted the one pertaining to a first-aid attendant and promisedto submit the others to Baum, Respondent's president.The meeting lasted abouta half hour beyond the break period, but no deduction was made in the wages ofthose present.Before the meeting broke up it was suggested and agreed to by Katzthat regular meetings of the Committee should be held once a month.Katz prepareda letter to the employees advising them of the proceedings of the initial meetingof the Committee and posted it on the plant bulletin board.After 2 weeks had passed and Respondent had made no answer to the Committee'sdemands, Fonte asked Katz if anything was going to be done.Katz said that hehad heard rumors to the effect that the employees were dissatisfied with the demandswhich the Committee had presented, that the Committee did not have the supportof the employees, that he thought that they lacked confidence in him, and that hecould not approach Baum unless he did have their confidence. Fonte reported thisconversation to the Committee, which arranged to take a poll of the employees duringthe afternoon break, and this was done.The question voted on was whether theemployees had confidence in Katz, to be answered by ballots marked "Yes" or "No."Katz granted permission to Fonte and two other tellers to count the ballots afterthe end of the break, on company time, and the result was found to be overwhelm-as a supervisor.There is no other person with supervisory duties between Katz andthe nonsupervisory employeesI find that Rolla is a supervisor within the meaning ofthe ActSeeMeyer Hammerman et al., d/b/a Jolly Kids Togs,,117 NLRB 393;MittSouth Manufacturing Company, Inc,120 NLRB 230. MAGIC SLACKS, INC.613ingly "Yes." "Fonte communicated this information to Katz and Katz told himthat now he could discuss the Committee's demands with Baum.A few days after the poll Katz informed Fonte that Respondent would grant twopaid holidays:Memorial Day, then 2 weeks distant, and the Fourth of July. Thispromise was not effectuated.The Union filed its charge herein on May 16,where-upon Baum visited the plant, convened a meeting of the employees,and explainedthat Respondent could not grant paid holidays until the issues raised by the Union'scharge were disposed of.The last recorded meeting of the Committee took place on August 14, a weekbefore the commencement of the hearing. Some of the members expressed dis-satisfaction with the existing state of affairs, and two of them resigned.When Fontereported this to Katz, Katz told him that after matters were cleared up Foote couldform another committee.ConclusionsI find that Respondent, during a time when the Union was attempting to organizeits employees, inspired, if it did not initially suggest, the reactivation of the Employees'Committee as a counterweight to the Union.Katz' questioning of Foote as to whythe employees did not come to him through the Committee rather than enlisting"outside help," an obvious reference to the Union, was followed forthwith by ameeting of the members of the dormant Committee. The meeting took place oncompany time and property without deduction of wages for the time so spent.Re-spondent took the demands of the Committee under advisement.When it ascer-tained that its employees were not satisfied with these demands, which was tantamountto being dissatisfied with the Committee, Respondent acquiesced in, if it did notdirectly suggest, the taking of a poll of the employees.The poll was under theauspices of the Committee and took place on company property and partly oncompany time, without deduction of wages for time so spent.Under these circum-stances, and in this context, the question presented to the employees as to whetherthey had confidence in Katz was tantamount to asking them whether they favoredthe Union or Respondent. Both the initial meeting of the Committee and the takingof the poll, though not in the immediate presence of Katz, were under his observation.Respondent, in effect, used the Committee to take the poll and used the poll tostrengthen the bargaining position of the Committee as against the Union.Bothtended tounderminethe Union?By encouraging,assisting,and supporting the Committee, and by inspiring thepolling of its employees by the Committee in these circumstances, as well as bypromising improved working conditions to induce, as I find, its employees to abandonthe Union, Respondent violated Section 8(a)(1) and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,itwill berecommended that Respondent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.The clear evidence in therecord that the Employees' Committee is not only dominated and assisted by Re-spondent, but was in a measure actually formed by it, calls for the traditional rec-ommendation of disestablishment and withdrawal of recognition from it by Respond-ent.The conduct of Respondent does not indicate a likelihood that it will engagein other unfair labor practices and, hence, a broad cease-and-desist order will not berecommended.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commercewithin themeaning of Section 2(6) and (7)of the Act.SeeStandard Rate and Date Service,Inc,133 NLRB 337;Stewart Hog Ring Com-pany,Inc.,131 NLRB 310 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. International Ladies' Garment Workers'Union,AFL-CIO,and the Employees'Committee4are labor organizations within the meaning ofthe Act.3.By dominating,sponsoring,and assisting the formation and administration ofthe Employees'Committee and by contributing support thereto,Respondent hasviolated Section 8(a) (2) and(1) of the Act.4.By conducting a poll of its employees and by promising them economic benefitsin order to induce them to abandon the Union,Respondent has violated Section8(a)(1) of the Act.5.Theremaining allegations of the complaint setting forth facts and conduct inviolation of Section 8(a)(1) have not been established by a preponderance of theevidence.6.By laying off or discharging Joyce McMahon Respondent has not engaged inunfair labor prattices in violation of Section 8(a)(3) and(1) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case,itwill be recommended that Magic Slacks, Inc., its officers,agents, successors,and assigns, shall:4.Cease and desist from:(a)Dominating or supporting or assisting the formation and administration ofthe Employees'Committee or any other organization of its employees or contributingfinancial or other support thereto.(b) Suggesting the polling of its employees as to their sentiments with respectto collective bargaining under circumstances constituting interference,restraint, andcoercion within the meaning of Section 8(a)(1) ofthe Act.(c) Promising its employees economic benefits in order to induce them to abandonthe Union.2.Take the following affirmative action,which is necessary to effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from, and completely disestablish,the Employees'Committee or any successor thereof as representative of any of itsemployees for the purpose of dealing with respect to grievances,labor disputes,wages, rates of pay, hours of employment or conditions of work.(b) Post at its place of business in McHenry,Illinois, copies of the notice attachedhereto marked"Appendix." 5Copies of such notice,to be furnished by the RegionalDirector for the Thirteenth Region, shall,after being duly signed by an authorizedrepresentative,be posted by Respondent immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps Re-spondent has taken to comply therewith.6(d) It it recommended that the complaint be dismissed insofar as it alleges actsand conduct in violation of Section 8(a)( I) not specifically found to be violative ofthat section,and insofar as the complaint alleges that Joyce McMahon was dis-charged in violation of Section 8 (a) (3) and(1) of the Act.4 Section 2(5) of the Act defines a labor organization as "any organization of any kind,or any agency or employee representation committee or plan,in which employees partici-pate and which exists for the purpose,inwhole or in part,of dealing with employersconcerning grievances,labor disputes,wages,rates of pay,hours of employment,or con-ditions of work "5In the event that these recommendations be adopted by the Board,the words "Deci-sion and Order"shall be substituted for the words "The Recommendations of a TrialExaminer"in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals,the words "Pursuant to a Decree of theUnited States'Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."6 In the event that these recommendations be adopted by the Board,this provision shallbe modified to read- "Notify said Regional Director, in writing,within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith " CARDINAL EXTRUSIONS COMPANY615APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify you that:WE WILL NOT dominate or interfere with the administration of the Employees'Committee or any other labor organization or contribute financial or othersupport thereto.WE WILL NOTrecognize the Employees'Committee or any successor theretoand we permanently withdraw recognition from and disestablish it as representa-tive of any of our employees for the purpose, in whole or part,of dealing withor discussing grievances,labor disputes,wages, rates of pay, hours of employ-ment, or conditions of work.WE WILL NOT suggest that polls be taken of our employees as to their senti-ments respecting collective bargaining under circumstances constituting inter-ference,restraint,and coercion within the meaning of Section 8(a)(1) ofthe Act.WE WILL NOT grant or imply that we will grant economic benefits to our em-ployees in order to discourage membership in or activities on behalf of Inter-nationalLadies'Garment Workers'Union,AFL-CIO,or any other labororganization.MAGICSLACKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Cardinal Extrusions CompanyandDistrict 50, United MineWorkers of America.Case No. 9-CA-2336.March 27, 1962DECISION AND ORDEROn December 21, 1961, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions I and the brief, and the entire record in1The Respondent excepted to the Intermediate Report as being based upon an unfairhearing, and it asserted that the Trial Examiner, in making his findings,manifested biasagainst the Respondent and In favor of the Union(Charging Party).Upon carefulexamination of the entire record and the Intermediate Report,we are satisfied that the136 NLRB No. 58.